Exhibit 10.1

 

EMPLOYMENT AGREEMENT

        AGREEMENT made as of January 31, 2010 by and between JONES APPAREL
GROUP, INC., a Pennsylvania corporation (the "Company"), and Richard Dickson
(the "Executive").

W I T N E S S E T H:

        WHEREAS, the Company wishes to employ the Executive, and the Executive
wishes to enter employment with the Company, on the terms and conditions
hereinafter set forth.

        NOW, THEREFORE, it is agreed as follows:

        1. Employment.

                (a) During the term of this Agreement, the Company shall employ
the Executive as President and Chief Executive Officer-Branded Businesses of the
Company. The Executive shall report directly to Wesley R. Card, Chief Executive
Officer of the Company, or his successor (the "CEO"). Subject to the limitations
and exceptions in Sections 1(b) and 1(c) hereof, the Executive shall have
responsibility for, and authority over, the apparel, footwear and accessories
Branded Businesses of the Company, conducted at wholesale, retail, e commerce
and through licensing (including brands licensed to the Company and Company
brands licensed to third parties), including marketing, branding and design
strategies.

                (b) In all events, the specific implementation and execution of
the Executive's responsibilities and authority shall in all instances be subject
to the approval of the CEO, exercised in the absolute discretion of the CEO.

                (c) The following functions shall report to and be the
responsibility of, the CEO: Legal; Human Resources; Finance; and Operations. In
addition, the CEO shall have responsibility for and authority over any
businesses that the Company may acquire in the future, as to which the CEO has,
in the CEO's absolute discretion, determined that such reporting relationship to
the CEO (for whatever period of time, or indefinitely) is in the best interests
of the Company.

                (d) During the term of this Agreement, and excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
agrees to devote all of Executive's business time and attention to the business
affairs of the Company, and to perform such responsibilities in a professional
manner. Notwithstanding the foregoing, during the term of this Agreement, it
shall not be a violation of this Agreement for the Executive to (a) serve on a
reasonable number of trade and professional organizations; (b) engage in
community and charitable affairs; (c) serve as a non-employee member of a board
of directors of a business entity which is not competitive with the Company and
as to which the Board of Directors of the Company has given its consent; and (d)
manage personal investments, so long as such activities do not interfere with
the performance of the Executive's responsibilities as a senior executive of the
Company in accordance with this Agreement.

--------------------------------------------------------------------------------

        2. Term. The Company shall employ the Executive for the period
commencing as of February 8, 2010 (the "Effective Date") and ending as of
December 31, 2012, as renewed in accordance with the following sentence (the
"Term"). The Company may extend the Term on materially similar terms for an
additional twelve months by giving written notice of such extension to the
Executive no later than June 30, 2012. For avoidance of doubt, if this Agreement
shall be so extended, the "Term" shall mean the period commencing February 8,
2010 and ending on December 31, 2013.

        3. Salary, Retirement Plans, Fringe Benefits and Allowances.

                (a) Throughout the Term, the Executive shall receive a salary at
the annual rate of not less than $1,000,000 ("Base Salary"). The Executive's
Base Salary shall be payable at such regular times and intervals as the Company
customarily pays its senior executives from time to time, but no less frequently
than once a month and shall be subject to future increases at the discretion of
the Board of Directors of the Company.

                (b) During the Term, the Executive shall be eligible to
participate in all savings and retirement plans, practices, policies and
programs to the extent applicable generally to other senior executives of the
Company.

                (c) During the Term, the Executive and/or the Executive's
family, as the case may be, shall be eligible for participation in and shall
receive all benefits under welfare, fringe and other benefit plans, practices,
policies and programs provided by the Company (including, without limitation,
medical, prescription drug, dental, disability, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other senior executives of the Company.

                (d) The Executive shall be entitled to an aggregate of four
weeks paid vacation during each calendar year of the Term. The Executive shall
also be entitled to the benefits of the Company's policies relating to sick
leave and holidays.

                (e) The Executive shall have all expenses reasonably incurred by
Executive on behalf of the Company reimbursed by the Company in accordance with
the Company's standard policies and practices. The Executive shall be entitled
to first class seating for air travel on Company business.

                (f) The Executive shall have a full-time, dedicated executive
assistant.

                (g) The Executive shall have an annual automobile allowance of
$18,000.

                (h) The Company will retain Cartus or a similar service to
assist in your move to New York and will reimburse you for relocating from
California to New York including reimbursing expenses of selling your home and
buying a new residence, moving your family and associated moving costs and
travel to and from New York. The Company will pay the reasonable costs of
temporary housing for the Executive personally during the period of time (not to
exceed 12 months from the Effective Date) that the Executive's family remains in
California. If the Executive's family moves to the New York City area prior to
its full-time residence being available for occupancy, the Company will pay the
reasonable costs (up to

2

--------------------------------------------------------------------------------

$15,000 per month) of temporary housing for the Executive and his family during
the period of time (not to exceed 12 months and commencing within 1 year of the
Effective Date) starting with such move and ending with occupancy of such
permanent residence.

                (i) The Company shall make available to the Executive all
perquisites that are made available to senior executives of the Company

        4. Annual Cash Incentive Bonus. Executive shall participate in the
Company's 2007 Executive Annual Cash Incentive Plan (the "Bonus Plan"), pursuant
to which the Executive may be entitled to receive annual bonus payments for each
full calendar year of employment which ends prior to the expiration of the Term
and throughout which the Executive has been employed by the Company, conditioned
upon the attainment of annual criteria and objectives established for
participants in the Bonus Plan. For 2010, Executive shall receive an Annual Cash
Incentive Target Bonus of 90% of Base Salary without pro-ration provided
Executive has not resigned without Good Reason (as defined below) or been
terminated for Cause (as defined below) prior to the end of the 2010 calendar
year. The performance criteria for the Executive for 2010 shall be the same as
that which is established by the Compensation Committee of the Board of
Directors of the Company for the Chief Financial Officer and the General Counsel
of the Company for 2010.

        5. Long-Term Incentive Plan. In every year of the Term Executive shall
be eligible to participate in the Company's "2009 Long-Term Incentive Plan" or
its successor plan. For 2010, Executive will be awarded performance based
restricted stock in the amount of 200% of Executive's target bonus potential
(i.e. $1,800,000), provided Executive has not resigned without Good Reason or
been terminated for Cause prior to December 31, 2010. "Target Bonus Potential"
shall mean [Base Salary] x [a percentage not less than 90%] x [200%]. The
performance criteria for the Executive for 2010 shall be the same as that which
is established by the Compensation Committee of the Board of Directors of the
Company for the Chief Financial Officer and the General Counsel of the Company
for 2010.

        6. Sign On Bonus. Executive will receive a sign on bonus of $455,000 to
be paid in February 2010. In the event Executive receives his year end bonus for
2009 from his former employer, he shall return the amount of such sign on bonus,
net of taxes, up to the net, after tax amount of the sign on bonus.

        7. Replacement Grant. To make up for unvested existing equity values
with your current employer, the Company will grant Executive 100,000 shares of
restricted stock which shall vest in equal thirds on the second day following
announcement of the Company's earnings for each of 2010, 2011 and 2012, provided
Executive is employed by the Company on December 31 of such corresponding year
or has resigned for a Good Reason or been terminated without Cause.

        8. Equity Grants.

                (a) Subject to the absolute authority of the Compensation
Committee of the Board of Directors of the Company from time to time to grant
(or not to grant) to eligible individuals shares of common stock of the Company
that are subject to vesting restrictions

3

--------------------------------------------------------------------------------

("Restricted Stock") and/or options to purchase common stock of the Company
("Options") (Restricted Stock and Options being referred to collectively as
"Equity Grants"), it is the intention of the Company and the expectation of the
Executive that while the Executive is employed hereunder, the Executive will be
eligible to receive Equity Grants annually, on such terms and conditions as may
be determined by the Compensation Committee provided however that such terms and
conditions shall be not less favorable to Executive than the terms and
conditions generally made applicable to the Equity Grants of the other senior
executives of the Company.

                (b) Notwithstanding the provisions of any agreement, document or
instrument to the contrary, but subject to the succeeding sentence, such Equity
Grants and all other Options (including but not limited to Long Term Incentive,
Sign-On Bonus, and Replacement Grants, in the aggregate being referred to herein
as "Accelerated Equity Grants") shall become fully vested and, in the case of
Options, immediately exercisable during the remaining original term of each such
Accelerated Equity Grant (or, if shorter, for three years following death), upon
the occurrence of any of the following events ("Acceleration Events"): (1)
Executive's Retirement (as defined herein), (2) death, (3) Disability (as
defined herein), (4) a Change in Control (as defined herein), (5) termination of
the Executive's employment by the Company without Cause (as defined herein) or
by the Executive for Good Reason (as defined herein). However, with respect to
Restricted Stock awards which are intended to satisfy the requirements for
"qualified performance-based compensation" (within the meaning of Treasury
Regulation Section 1.162-27(e)), in the event of termination of Executive's
employment by the Company without Cause or by the Executive for Good Reason (in
each case other than under circumstances described in Section 9(d)(i) hereof) or
in the event of Executive's Retirement, such Restricted Stock awards shall vest
solely based on the extent to which performance goals for the applicable
performance period are satisfied.

        9. Termination of Employment.

                (a) By the Company for Cause, or by the Executive without Good
Reason. The Company may terminate the Executive's employment for Cause before
the end of the Term. If the Executive's employment is terminated for Cause, or
if Executive resigns during the Term without Good Reason, the Company shall pay
to the Executive any unpaid salary through the date of termination, as well as
reimburse the Executive for any unpaid reimbursable expenses incurred on behalf
of the Company, and thereafter the Company shall have no additional obligations
to the Executive under this Agreement.

                (b) Death or Disability; Retirement.

                        (i) If the Executive's employment terminates before the
end of the Term because of Executive's death or Disability, the Company shall
pay Executive or Executive's duly appointed personal representative, as the case
may be, (i) any unpaid salary through the date of death or the Disability
Termination Date (as defined herein), as well as reimbursement of any unpaid
reimbursable expenses incurred on behalf of the Company, (ii) an amount equal to
Executive's monthly salary during each of the six (6) months following
Executive's death or the Disability Termination Date, irrespective of the
expiration of the Term, and (iii) the Target Bonus (as defined herein) for the
calendar

4

--------------------------------------------------------------------------------

year in which Executive dies or becomes Disabled, prorated for the portion of
such year preceding Executive's death or the Disability Termination Date, which
shall be paid not later than two and 1/2 months after the end of such year.
Except as set forth in this Section 9(b), the Company shall have no additional
obligations to the Executive under this Agreement in the event of Executive's
termination of employment under this Section 9(b).

                        (ii) In addition to the foregoing and notwithstanding
any other agreement between the Executive and the Company, all Accelerated
Equity Grants which were held by the Executive at the time of the Executive's
Retirement, death or the Disability Termination Date, shall be treated in
accordance with the applicable provisions of Section 8(b) hereof.

                (c) By the Company without Cause, or by the Executive for Good
Reason.

                        (i) The Company may terminate the Executive's employment
without Cause, and the Executive may terminate Executive's employment for Good
Reason, upon 30 days' written notice to the other party. If the Executive's
employment is so terminated by the Company without Cause, or by the Executive
for Good Reason, as the case may be [(in each case other than under
circumstances described in Section 9(d)(i) hereof)] the Company shall pay and
provide to the Executive (i) any unpaid salary through the date of termination,
as well as reimbursement of any unpaid reimbursable expenses incurred on behalf
of the Company, (ii) the actual bonus earned for the calendar year in which
termination occurs, (based solely on the extent to which performance goals for
such calendar year are satisfied), which bonus shall be prorated for the portion
of such year preceding termination, and which shall be paid not later than two
and 1/2 months after the end of such year, (iii) during each month of the
Severance Period (as defined below), an amount equal to the sum of (x)
Executive's monthly salary at the rate in effect immediately preceding
termination and (y) one-twelfth of the Executive's Target Bonus for the calendar
year in which termination occurs, (iv) throughout the Severance Period,
continuation of Executive's participation (including the Company's contributions
thereto) in all benefit plans and practices in which Executive was participating
immediately preceding termination and (v) reimbursement to the Executive for up
to $10,000 of executive outplacement services. In no event, including at the
expiration of the Agreement, shall the Executive receive less than twelve months
of such salary, Target Bonus and benefits under this Agreement.

                        (ii) In addition to the foregoing and notwithstanding
any other agreement between the Executive and the Company, all Accelerated
Equity Grants which were held by the Executive at the time of the termination of
the Executive's employment by the Company without Cause or by the Executive for
Good Reason under circumstances described in subsection (i) above shall be
treated in accordance with the applicable provision of Section 8(b) hereof.

                (d) Change in Control.

5

--------------------------------------------------------------------------------

                        (i) If, following a "Change in Control" (as defined
herein) and prior to the end of the Term, the Company terminates the Executive's
employment without Cause, or the Executive terminates employment hereunder for
Good Reason, the Company shall pay to the Executive, within 20 days following
termination, (i) any unpaid salary through the date of termination, as well as
reimbursement of any unpaid reimbursable expenses incurred on behalf of the
Company, (ii) the Target Bonus for the calendar year in which termination
occurs, prorated for the portion of such year preceding termination, (iii) a
lump sum payment equal to (x) 200% of Executive's yearly salary at the rate in
effect immediately preceding termination, multiplied by (y) the Severance
Multiple (as defined herein), (iv) reimbursement to the Executive for up to
$10,000 of executive outplacement services and (v) a lump sum equal to the
Company's cost for health insurance, life insurance and retirement benefits for
the Severance Period.

                        (ii) In addition to the foregoing and notwithstanding
any other agreement between the Executive and the Company, all Accelerated
Equity Grants which were held by the Executive at the time of the Change of
Control (and whether or not prior to the end of the Term), shall be fully vested
and exercisable for their full original terms.

                (e) As used herein:

                        (i) the term "Cause" shall mean (A) the Executive's
commission of an act of fraud or dishonesty or a crime involving money or other
property of the Company; (B) the Executive's conviction of a felony or a plea of
guilty or nolo contendere to an indictment for a felony that damages the
Company; (C) if, in carrying out Executive's duties hereunder, the Executive
engages in conduct which constitutes willful misconduct or gross negligence; (D)
the Executive's failure to carry out a lawful order of the Board of Directors of
the Company or its Chief Executive Officer (not measured by economic
performance); or (E) a material breach by the Executive of this Agreement. Any
act or failure to act on the part of the Executive which is based upon authority
given pursuant to a resolution duly adopted by the Board of Directors of the
Company or authorized in writing by the Chief Executive Officer of the Company,
or based upon the advice of counsel for the Company, shall not constitute Cause
as used herein. For purposes of this provision only, a breach shall be
"material" if it is demonstrably injurious to the Company, its affiliates or any
of its respective business units, financially or otherwise.

                        Cause shall not exist unless and until the Company (i)
has delivered to the Executive a written Notice of Termination that specifically
identifies the events, actions, or non-actions, as applicable, that the Company
believes constitute Cause hereunder, and, in the case of termination for Cause
under clauses (C), (D) or (E) above, the Executive has been provided with an
opportunity to cure the offending conduct (if curable) within 30 days after
delivery of the written Notice of Termination, and has not so cured such conduct
(if curable), and (ii) the Executive has been provided an opportunity to be
heard (with counsel) within 30 days after delivery of the notice of Termination;
provided, however, that in the case of termination for Cause under clauses (C),
(D), and (E) above, the date of termination shall be no earlier than 35 days
after delivery of the Notice of Termination.

                        (ii) the term "Good Reason" shall mean any one of the
following:

6

--------------------------------------------------------------------------------

                                (A) a material breach of the Company's
obligations under this Agreement, which breach has not been cured within ten
business days after the Company's receipt of written notice from the Executive
of such breach;

                                (B) a reduction in the Executive's then annual
Base Salary;

                                (C) the relocation of the Executive's office to
a location more than 30 miles from Executive's present office in New York City;

                                (D) the failure to pay the Executive any
undisputed portion of the Executive's compensation within 15 business days after
the date of receipt of written notice that such compensation or payment is due;

                                (E) the failure to continue in effect any
compensation or benefit plan in which the Executive is participating, unless
either (i) an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan; or (ii) the failure
to continue the Executive's participation therein (or in such substitute or
alternative plan) does not discriminate against the Executive, both with respect
to the amount of benefits provided and the level of the Executive's
participation, relative to other similarly situated participants;

                                (F) a reduction in the Executive's title,
status, responsibilities or authority as President and Chief Executive Officer -
Branded Businesses of the Company, or any change in the Executive's status as
reporting directly to the Chief Executive Officer; or the assignment to the
Executive of any duties materially inconsistent with the Executive's position
(including, without limitation, status, office, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
1 of this Agreement, or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose any action not taken in bad faith and which is
remedied by the Company no later than thirty (30) days after written notice by
the Executive;

                                (G) (the failure of the Company to comply with
its obligations under Section 14(a);

                                (H) any purported termination by the Company of
the Executive's employment otherwise than as expressly permitted in this
Agreement, or

                                (I) a material breach by the Company of its
obligations under this Agreement.

                        (iii) the terms "Disabled" or "Disability" shall mean
the Executive's physical or mental incapacity which renders the Executive
incapable, even with a reasonable accommodation by the Company, of performing
the essential functions of the duties required of Executive by this Agreement
for one hundred twenty (120) or more consecutive days; the term "Disability
Termination Date" shall mean the date as of which the Executive's employment
with the Company is terminated, either by the Executive or by the Company,
following the suffering of a Disability by the Executive.

7

--------------------------------------------------------------------------------

                        (iv) the term "Severance Period" shall mean the period
commencing with the termination of the Executive's employment and ending with
the last day of the Term or, if later, the last day of the Non-Compete Period
(as defined below). For the avoidance of doubt, the Non-Compete Period ends no
later than the last day of the Severance Period.

                        (v) the term "Severance Multiple" shall mean 3 times.

                        (vi) the term "Change in Control" shall have the same
meaning as in the Company's 1999 Stock Option Plan, as in effect on the date
hereof.

                        (vii) the term "Target Bonus" shall mean 100% of
Executive's annual salary for the relevant year during the Term.

                        (viii) the term "Retirement" shall mean Executive's
cessation of employment with the consent of the Compensation Committee of the
Company's Board of Directors after attaining age 60 with 10 years of service
with the Company, or, if the Executive has not attained age 60 and/or has less
than 10 years of service with the Company, the Compensation Committee determines
that circumstances exist that warrant the granting of Retirement status.

                (f) The Executive shall have no obligation to seek other
employment or otherwise mitigate the Company's obligations to make payments
under this Section 9, and the Company's obligations shall not be reduced by the
amount, if any, of other compensation or income earned or received by the
Executive after the effective date of Executive's termination.

                Notwithstanding anything in this Agreement to the contrary, the
following rules shall apply to all or any portion of any payment or benefit
payable under the Agreement as a result of termination of the Executive's
employment that is not exempted from Section 409A of the Internal Revenue Code
of 1986, as amended (the "Code") ("409A Severance Compensation") in order to
prevent any accelerated or additional tax under Section 409A of the Code:

                                (A) If the termination of the Executive's
employment does not qualify as a "separation from service" within the meaning of
Treasury Regulation Section 1.409A-1(h) from the "Company's Controlled Group",
then any 409A Severance Compensation will not commence until a "separation from
service" occurs or, if earlier, the earliest other date as is permitted under
Section 409A of the Code. For this purpose, the "Company's Controlled Group"
means (i) the Company, (ii) any corporation which is a member of a Controlled
group of corporations (as defined in Section 414(b) of the Code) that includes
the Company and (iii) any trade or business (whether or not incorporated) which
is under "common control" (as defined in Section 414(c) of the Code) with the
Company.

                                (B) If at the time of the Executive's separation
from service, the Executive is a "specified employee" as defined in Section 409A
of the Code, then

> > > > > > (i) the Company will defer the commencement of any 409A Severance
> > > > > > Compensation (without any reduction in such payments or benefits
> > > > > > ultimately paid or provided to

8

--------------------------------------------------------------------------------

> > > > > > the Executive) until the date that is six (6) months following the
> > > > > > Executive's separation from service or, if earlier, the earliest
> > > > > > other date as is permitted under Section 409A (the "409A Deferral
> > > > > > Period")(but the Non-Compete Period shall be computed as if the
> > > > > > Severance Compensation had not been deferred);
> > > > > > 
> > > > > > (ii) immediately following the expiration of the 409A Deferral
> > > > > > Period, the Company will make a lump sum payment to the Executive in
> > > > > > an amount equal to the 409A Severance Compensation that the
> > > > > > Executive would have received during the 409A Deferral Period but
> > > > > > for the application of clause (i) above; and
> > > > > > 
> > > > > > (iii) any amounts payable to the Executive following the expiration
> > > > > > of the 409A Deferral Period shall be paid to the Executive at the
> > > > > > same time and in the same manner as set forth in the Agreement.

The Company shall consult with the Executive in good faith regarding the
implementation of the provisions of this Section 9(g).

        10. Effect of Section 280G of the Internal Revenue Code.

                (a) Notwithstanding any other provision of this Agreement to the
contrary, and except as provided in Section 10(b), to the extent that any
payment or distribution of any type to or for the benefit of the Executive by
the Company (or by any affiliate of the Company, any person or entity who
acquires ownership or effective control of the Company or ownership of a
substantial portion of the Company's assets (within the meaning of Section 280G
of the "Code", and the regulations thereunder), or any affiliate of such person
or entity, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (the "Total Payments"), is or will be
subject to the excise tax imposed under Section 4999 of the Code (the "Excise
Tax"), then the Total Payments shall be reduced (but not below zero) only if and
to the extent that a reduction in the Total Payments would result in the
Executive retaining a larger amount, on an after-tax basis (taking into account
federal, state and local income taxes and the Excise Tax), than if the Executive
received the entire amount of such Total Payments. Unless the Executive shall
have given prior written notice specifying a different order to the Company to
effectuate the foregoing, the Company shall reduce or eliminate the Total
Payments, by first reducing or eliminating the portion of the Total Payments
which are not payable in cash and then by reducing or eliminating cash payments,
in each case in reverse order beginning with payments or benefits which are to
be paid the farthest in time from the Determination (as defined herein). Any
notice given by the Executive pursuant to the preceding sentence shall take
precedence over the provisions of any other plan, arrangement or agreement
governing the Executive's rights and entitlements to any benefits or
compensation.

                (b) The determination of whether the Total Payments shall be
reduced as provided in this Section 10 and the amount of such reduction shall be
made at the Company's

9

--------------------------------------------------------------------------------

expense by an accounting fire jointly selected by the Company and the Executive
from among its independent auditors and the five (5) largest accounting firms
(an "Eligible Accounting Firm") in the United States (the "Accounting Firm").
The Accounting Firm shall provide its determination (the "Determination"),
together with detailed supporting calculations and documentation to the Company
and the Executive within ten (10) days of the last day of Executive's
employment. If the Accounting Firm determines that no Excise Tax is payable by
the Executive with respect to the Total Payments, it shall furnish the Executive
with an opinion reasonably acceptable to the Executive that no Excise Tax will
be imposed with respect to any such payments and, absent manifest error, such
Determination shall be binding, final and conclusive upon the Company and the
Executive. If the Accounting Firm determines that an Excise Tax would be
payable, the Executive shall have the right to accept the Determination of the
Accounting Firm as to the extent of the reduction, if any, pursuant to this
Section 10, or to have such Determination reviewed by another Eligible
Accounting Firm selected by the Executive, at the expense of the Company, in
which case the determination of such second accounting firm shall be binding,
final and conclusive upon the Company and Executive.

        11. Company Property. Any trade name or mark, program, discovery,
process, design, invention or improvement which the Executive makes or develops,
which relates, directly or indirectly, to the business of the Company or its
affiliates, or Executive's employment by the Company, shall be considered as
"made for hire" and shall belong to the Company and shall be promptly disclosed
to the Company. During the Executive's employment and thereafter, the Executive
shall, without additional compensation, execute and deliver to or as requested
by the Company, any instruments of transfer and take such other action as the
Company may reasonably request to carry out the provisions hereof, including
filing, at the Company's sole expense, trademark, patent or copyright
applications for any trade name or mark, invention or writing covered hereby and
assigning such applications to the Company.

        12. Confidential Information. The Executive shall not, either during the
term of Executive's employment by the Company or thereafter, disclose to anyone
or use (except, in each case, in the performance of Executive's responsibilities
hereunder and in the regular course of the Company's business), any information
acquired by the Executive in connection with or during the period of Executive's
employment by the Company, with respect to any confidential, proprietary or
secret aspect of the affairs of the Company or any of its affiliates, including
but not limited to the requirements and terms of dealings with existing or
potential licensors, licensees, designers, suppliers and customers and methods
of doing business, all of which the Executive acknowledges are confidential and
proprietary to the Company, and any of its affiliates, as the case may be.

        13. Competition; Recruitment; Non-Disparagement.

                (a) The Executive shall not, at any time during Executive's
employment by the Company and during the Severance Period (provided that the
Company is making the payments to Executive which may be required hereby during
such Severance Period) (the "Non-Compete Period") and under the following
circumstances, engage or become interested (as an owner, stockholder, partner,
director, officer, employee, consultant or otherwise) in any business which
competes, directly or indirectly, with the business conducted by the Company or
any of its subsidiaries or affiliates at the time of termination of employment.
The ownership of less than

10

--------------------------------------------------------------------------------

5% of the stock of a publicly owned company which competes with the Company, any
of its subsidiaries or affiliates, in and of itself, shall not be considered a
violation of the provisions of this Section 13.

                (b) The Executive shall not, at any time during Executive's
employment by the Company and thereafter until the second anniversary of the
expiration of the Non-Compete Period, recruit, solicit for employment, hire or
engage, or assist any person or entity in recruiting, soliciting for employment,
hiring or engaging, any employee or consultant of the Company, any of its
subsidiaries or affiliates, or any person who was an employee or consultant of
the Company, any of its subsidiaries or affiliates within one year before the
termination of the Executive's employment.

                (c) For the longer of the Non-Compete Period or a period of
three years immediately following the date of termination, (i) the Company, and
its respective affiliates and employees shall not disparage the Executive, and
(ii) the Executive shall not disparage the Company, or its respective affiliates
and employees.

                (d) The Executive acknowledges that these provisions are
necessary for the protection of the Company and its subsidiaries and affiliates
and are not unreasonable, because the Executive would be able to recruit and
hire personnel other than employees of the Company and any of their subsidiaries
and affiliates. The Executive further agrees that a breach of Section 11, 12 or
13 of this Agreement shall result in the immediate cessation of any payments
pursuant to this Section 13 and Section 9 hereof, if applicable. The duration
and the scope of these restrictions on the Executive's activities are divisible,
so that if any provision of this Section 13 is held or deemed to be invalid,
that provision shall be automatically modified to the extent necessary to make
it valid.

                (e) Notices. Any notice or other communication to the Company or
to the Executive under this Agreement shall be in writing and shall be
considered given when mailed by certified mail, return receipt requested, to
such party at Executive's address below [with a copy to Katten Muchin Rosenman
LLP, 575 Madison Avenue, New York, NY 10022, Attention: Steven Eckhaus, Esq.
steven.eckhaus@kattenlaw.com], or to the Company at 1411 Broadway, New York, NY
10018, Attention: Chief Executive Officer (or at such other address as such
party may specify by written notice to the other party).

        14. Successors; Binding Agreement.

                (a) Company's Successors. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company,
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or the sale or liquidation of all or substantially all of the business or assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the business or assets of the Company and such assignee
or transferee assumes all of the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law. The Company will require any such successor to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had

11

--------------------------------------------------------------------------------

taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business or assets as aforesaid,
which executes and delivers the agreement provided for in this Section 14 or
which otherwise becomes bound by all the terms and provisions of this Agreement
or by operation of law.

                (b) Executive's Successors. This Agreement shall not be
assignable by the Executive. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees. Upon the Executive's death, all amounts to
which Executive is entitled hereunder, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to the Executive's
devisee, legatee, or other designee or, if there be no such designee, to the
Executive's estate.

        15. Indemnification. The Company shall indemnify Executive and hold the
Executive harmless, to the maximum extent permitted by applicable law, from and
against all claims, actions, suits, proceedings, loss, damage, liability, costs,
charges and expenses, including reasonable attorneys' fees and costs arising in
connection with the Executive's performance of Executive's duties hereunder or
Executive's status as an employee, officer, director or agent of the Company or
its affiliates, in accordance with the Company's indemnity policies for its
senior executives. The Executive's right to indemnification and to the advance
payment of legal fees and expenses shall vest on signing this Agreement.

        16. Interest on Late Payments. "Undisputed Late Obligations" shall bear
interest beginning on the Due Date until paid in full at an annual rate of one
percent (1.0%) plus the prime rate as declared from time to time by The Chase
Manhattan Bank. For purposes hereof, "Undisputed Late Obligations" shall mean
any obligation which remains unpaid 5 days after written notice thereof is
delivered to the other party in accordance with Section 13 (the "Due Date") for
money under this Agreement owing from one party to another, which obligation (i)
is not subject to any bona fide dispute or (ii) has been adjudicated by an
arbitration panel or court of competent jurisdiction to be due and payable.

        17. Miscellaneous.

                (a) Given that a breach of the provisions of this Agreement
would injure the Company irreparably, the Company may, in addition to its other
remedies, obtain an injunction or other comparable relief restraining any
violation of this Agreement, and no bond, security or other undertaking shall be
required of the Company in connection therewith.

                (b) The provisions of this Agreement are separable, and if any
provision of this Agreement is invalid or unenforceable, the remaining
provisions shall continue in full force and effect.

                (c) This Agreement constitutes the entire understanding and
agreement between the parties, and supersedes all other existing agreements
between them and cannot be amended, unless such amendment is in writing and
signed by both parties to this Agreement.

                (d) This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (other than its choice of laws
rules), where it has been entered

12

--------------------------------------------------------------------------------

and where it is to be performed. The parties hereto consent to the exclusive
jurisdiction of any federal or state court in the State of New York to resolve
any dispute arising under this Agreement or otherwise.

                (e) The headings in this Agreement are solely for convenience of
reference and shall not affect its interpretation.

                (f) The failure of either party to insist on strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. For any waiver of a provision of
this Agreement to be effective, it must be in writing and signed by the party
against whom the waiver is claimed.

                (g) The obligations of the Executive and the Company hereunder
shall survive the termination of the term of this Agreement and the Executive's
employment hereunder, to the extent necessary to give full effect to the
provisions of this Agreement.

13

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed as of the date first above written.

 

  JONES APPAREL GROUP, INC.

By: /s/ Wesley R. Card
President and Chief Executive Officer

   

/s/ Richard Dickson
Executive

 

 

 




